PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Vega et al.
Application No. 17/084,599
Filed: 29 Oct 2020
For: METHODS AND SYSTEM FOR GENERATING AT LEAST ONE UTILITY FINGERPRINT ASSOCIATED WITH AT LEAST ONE PREMISES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a notice regarding your request for acceptance of a fee deficiency submission under 37 CFR 1.28 filed December 17, 2020.  

The request is DISMISSED.

The petition was not properly signed, attorney/agent registration number not provided.  Therefore, 
the request cannot be accepted at this time.

An attempt to charge the fee deficiency to the deposit account will not be made until a properly 
signed request is received.  

Petitioner’s attention is directed to 37 CFR 1.33(b), which states.

(b)    Amendments and other papers.  Amendments and other papers, except for written assertions 
pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by:
     (1)    A registered patent attorney or patent agent of record appointed in compliance with 
§ 1.32(b
     (2)    A registered patent attorney or patent agent not of record who acts in a representative 
capacity under the provisions of § 1.34;
     (3)    An assignee as provided for under §3.71(b) of this chapter; or    
     (4)    All of the applicants (§ 1.41(b)) for patent, unless there is an assignee of the entire 
interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter.

Further correspondence with respect to this matter should be delivered through one of the following 
mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By Internet:		EFS-Web1 

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.




/Kimberly Inabinet/
Kimberly Inabinet
Paralegal Specialist
Office of Petitions




    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)